DETAILED ACTION
The instant application having Application No. 17/321,925 filed on 5/17/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 of U.S. Patent No. 11,010,132.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent comprise the same limitations as the examined claims, as well as additional and/or more specific limitations, and therefore anticipate the examined claims.
To demonstrate, Claim 1 of the examined application is compared with Claim 1 of the reference patent in the following table:

Examined Application 17/321,925
Reference Patent 11,010,132

1. A processing core, comprising: 
a processing cluster configured to generate a value for a unit of directed graph data using input directed graph data; 

a core controller configured to load a threshold value into a threshold register when the value for the unit of directed graph data is loaded into a data register; 

a comparator coupled to the threshold register and the data register and configured to generate a comparator output based on: (i) the threshold value in the threshold register; and (ii) the value for the unit of directed graph data in the data register; and 

a rounding circuit: (i) configured to receive the value for the unit of directed graph data from the processing cluster; and (ii) configured to conditionally round the value for the unit of directed graph data based on the comparator output from the comparator.

1. A processing core, comprising: 
a processing cluster configured to generate a value for a unit of directed graph data using input directed graph data; 

a core controller configured to load a threshold value into a threshold register when the value for the unit of directed graph data is loaded into a data register; 

a comparator coupled to the threshold register and the data register and configured to generate a comparator output based on: (i) the threshold value in the threshold register; and (ii) the value for the unit of directed graph data in the data register; 

a rounding circuit: (i) configured to receive the value for the unit of directed graph data from the processing cluster; and (ii) configured to conditionally round the value for the unit of directed graph data based on the comparator output from the comparator; 

and a control connection for an external controller; 
wherein the core controller is configured to: (i) receive a programmatically selected threshold from the control connection; and (ii) store the programmatically selected threshold as the threshold value.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 10, 12, 17, 20, 22-23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogasawara (US 2019/0230380).

As per Claim 1, Ogasawara discloses a processing core, comprising: a processing cluster configured to generate a value for a unit of directed graph data using input directed graph data (Figures 2-3 and 5 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, a convolutional neural network, i.e. a directed graph as illustrated in Figure 3, is executed via image processing apparatus 100 comprising cluster of processing units 103, and generates coefficients Fd and Fk, i.e. value(s), for a matrix of image FFT data and/or kernel FFT data, i.e. a unit of directed graph data, from input image data and/or kernel data for a convolution operation of a convolutional layer of the neural network);  
a core controller configured to load a threshold value into a threshold register when the value for the unit of directed graph data is loaded into a data register (Figures 2, 6, 9 and Paragraphs 0081-0082 and 0104-0106, once a coefficient Fd(u,v) is calculated and stored in a register of the register file 104, the corresponding threshold is loaded into a respective register of the register file 104 via instruction control core 101);  
and a comparator coupled to the threshold register and the data register and configured to generate a comparator output based on: (i) the threshold value in the threshold register, and (ii) the value for the unit of directed graph data in the data register (Figures 2, 6, 9 and Paragraphs 0081-0082 and 0104-0106, threshold is read into register file 104, wherein comparator 103b compares the threshold with the absolute value A of coefficient Fd(u,v));  
and a rounding circuit: (i) configured to receive the value for the unit of directed graph data from the processing cluster, and (ii) configured to conditionally round the value for the unit of directed graph data based on the comparator output from the comparator (Paragraphs 0031 and 0081-0082, the image FFT control unit 121 conditionally transfers coefficient Fd(u,v) from the register file 104 to the cache 105 and to the RAM 106 based on the output of comparator 103b, thus conditionally rounding the coefficient to zero if it is less than the threshold).

As per Claim 6, Ogasawara discloses the processing core of claim 1, further comprising: an association between the threshold value and the unit of directed graph data; and wherein the core controller uses the association to load the threshold value into the threshold register when the value for the unit of directed graph data is loaded into the data register (Figures 2-3, 5-6, 9 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, 0081-0082 and 0104-0106, once a coefficient Fd(u,v) is calculated and stored in a register of the register file 104, the corresponding, i.e. associated, threshold is loaded into a respective register of the register file 104).

As per Claim 7, Ogasawara discloses the processing core of claim 1, further comprising: an association between the threshold value and a unit of the input directed graph data; and wherein the core controller uses the association to load the threshold value into the threshold register when the value for the unit of directed graph data is loaded into the data register (Figures 2-3, 5-6, 9 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, 0081-0082 and 0104-0106, once a coefficient Fd(u,v) is calculated and stored in a register of the register file 104, the corresponding, i.e. associated, threshold is loaded into a respective register of the register file 104).

As per Claim 10, Ogasawara discloses the processing core of claim 1, further comprising: a cache memory; and wherein the core controller is configured to move the unit of directed graph data to the cache memory after it has been rounded by the rounding circuit (Figure 13 and Paragraphs 0081-0082, the image FFT control unit 121 transfers the non-zero Fd coefficient values, i.e. the image FFT data matrix that has been rounded, from the register file to the cache).

As per Claim 12, Ogasawara discloses a method comprising: associating, in a processing core, a threshold with a unit of directed graph data, the directed graph data being from a directed graph, and executing, using the processing core, the directed graph (Figures 2-3, 5-6, 9 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, 0081-0082 and 0104-0106, a convolutional neural network, i.e. a directed graph as illustrated in Figure 3, is executed via image processing apparatus 100 and generates coefficients Fd and Fk, i.e. value(s), for a matrix of image FFT data and/or kernel FFT data, i.e. a unit of directed graph data, for a convolution operation of a convolutional layer of the neural network, wherein once a coefficient Fd(u,v) is calculated and stored in a register of the register file 104, the corresponding threshold is loaded into a respective register of the register file 104);  
generating, while executing the directed graph and using a processing cluster in the processing core, a value for the unit of directed graph data (Figures 2, 6, 9 and Paragraphs 0081-0082 and 0104-0106, a value for coefficient Fd(u,v) is calculated and stored in a register of the register file 104);  
generating a comparison of the value of the unit of directed graph data and the threshold (Figures 2, 6, 9 and Paragraphs 0081-0082 and 0104-0106, threshold is read into register file 104, wherein comparator 103b compares the threshold with the absolute value A of coefficient Fd(u,v));  
and conditionally rounding, based on the comparison and using a rounding circuit in the processing core, the value of the unit of directed graph data (Paragraphs 0031 and 0081-0082, the image FFT control unit 121 conditionally transfers coefficient Fd(u,v) from the register file 104 to the cache 105 and to the RAM 106 based on the output of comparator 103b, thus conditionally rounding the coefficient to zero if it is less than the threshold).

As per Claim 17, Ogasawara discloses the method of claim 12, wherein: the associating forms an association between the threshold and the unit of directed graph data; the comparison is conducted using the threshold as loaded into a threshold register and the value for the unit of directed graph data as loaded into a data register; and the generating of the comparison is preceded by a step of using the association to load the threshold value into the threshold register and the value for the unit of directed graph data into the data register (Figures 2-3, 5-6, 9 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, 0081-0082 and 0104-0106, once a coefficient Fd(u,v) is calculated and stored in a register of the register file 104, the corresponding, i.e. associated, threshold is loaded into a respective register of the register file 104, wherein comparator 103b compares the threshold with the absolute value A of coefficient Fd(u,v)).

As per Claim 20, Ogasawara discloses the method of claim 12, further comprising: moving the unit of directed graph data to a cache memory of the processing core after the value of the unit of directed graph data has been rounded in the conditional rounding of the value of the unit of directed graph data (Figure 13 and Paragraphs 0081-0082, the image FFT control unit 121 transfers the non-zero Fd coefficient values, i.e. the image FFT data matrix that has been rounded, from the register file to the cache).

As per Claim 22, Ogasawara discloses a processing core, comprising: 
a means for generating a value for a unit of directed graph data using input directed graph data (Figures 2-3 and 5 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, a convolutional neural network, i.e. a directed graph as illustrated in Figure 3, is executed via image processing apparatus 100 comprising cluster of processing units 103, and generates coefficients Fd and Fk, i.e. value(s), for a matrix of image FFT data and/or kernel FFT data, i.e. a unit of directed graph data, from input image data and/or kernel data, for a convolution operation of a convolutional layer of the neural network;  Figures 2, 6, 9 and Paragraphs 0081-0082 and 0104-0106, wherein a value for coefficient Fd(u,v) is calculated and stored in a register of the register file 104); 
a means for generating a comparison of the threshold value and the value for the unit of directed graph data using the association (Figures 2, 6, 9 and Paragraphs 0081-0082 and 0104-0106, threshold is read into register file 104, wherein comparator 103b compares the threshold with the absolute value A of coefficient Fd(u,v)); 
and a means for conditionally rounding the value for the unit of directed graph data based on the comparison (Paragraphs 0031 and 0081-0082, the image FFT control unit 121 conditionally transfers coefficient Fd(u,v) from the register file 104 to the cache 105 and to the RAM 106 based on the output of comparator 103b, thus conditionally rounding the coefficient to zero if it is less than the threshold).

As per Claim 23, Ogasawara discloses a means for associating a threshold value and a unit of directed graph data according to an association, and wherein the means for generating the comparison uses the association (Figures 2-3, 5-6, 9 and Paragraphs 0038, 0055, 0057, 0060-0061, 0069-0076, 0081-0082 and 0104-0106, once a coefficient Fd(u,v) is calculated and stored in a register of the register file 104, the corresponding, i.e. associated, threshold is loaded into a respective register of the register file 104, wherein comparator 103b compares the threshold with the absolute value A of coefficient Fd(u,v)).

As per Claim 26, Ogasawara discloses the processing core of claim 22, further comprising: a cache memory; a core controller; and wherein the core controller is configured to move the unit of directed graph data to the cache memory after it has been rounded by the means for rounding (Figure 13 and Paragraphs 0081-0082, the image FFT control unit 121 transfers the non-zero Fd coefficient values, i.e. the image FFT data matrix that has been rounded, from the register file to the cache).

Allowable Subject Matter
Claims 2-5, 8-9, 11, 13-16, 18-19, 21, 24-25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. (US 2019/0362235) discloses pruning weights for a neural network based on a threshold that is calculated from the mean and standard deviation of the weights in each layer.  Weights are compared to the threshold and forced to zero based on the comparison.
Alben et al. (US 2019/0377549) discloses stochastic rounding that can be used in neural networks, comprising a rounding circuit with a threshold comparison unit wherein rounding is performed based on the threshold comparison
Lee et al. (US 2019/0080226) discloses circuitry for pruning weights of a neural network based on a threshold comparison

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182